 
Exhibit 10.31
 
PROMISSORY NOTE
 
$1,023,670.25
 
December 26, 2001
Redwood City, California

 
        FOR VALUE RECEIVED, KEVIN KENNEDY (“Borrower”), an employee of OPENWAVE
SYSTEMS INC, a Delaware corporation (“Company”) hereby unconditionally promises
to pay to the order of Company, in lawful money of the United States of America
and in immediately available funds, the principal sum of One Million Twenty
Three Thousand Six Hundred Seventy Dollars and Twenty Five Cents ($1,023,670.25)
(the “Loan”) together with accrued and unpaid interest thereon, each due and
payable on the dates and in the manner set forth below.
 
        It is the intent of the parties that the purpose of this Promissory Note
(this “Note”) is not for consumer, family or household purposes.
 
        1.    Repayment.    Principal under this note shall be payable in six
installments as follows:
 
Payment Due Date

--------------------------------------------------------------------------------

 
Principal Amount Due

--------------------------------------------------------------------------------

July 1, 2002
 
$170,612.00
October 1, 2002
 
$170,612.00
January 1, 2003
 
$170,612.00
April 1, 2003
 
$170,612.00
July 1, 2003
 
$170,611.00
Sept 1, 2003
 
$170,611.25

 
        If a payment under this Note is due on a holiday, weekend or other day
in which federal banks are not generally open in the United States, then the
payment shall be due on the next following day in which federal banks in the
United States are open for business. Notwithstanding the foregoing, if
Borrower’s employment with the Company terminates for any reason (including
resignation, death, or disability), all amounts due under this Note shall
automatically become due and payable in full thirty days following the date such
employment terminates.
 
        2.    Interest Rate.    The outstanding principal amount hereof shall
bear interest from the date hereof until payment in full at the rate of 3.94%
per annum. Interest shall be



1.



--------------------------------------------------------------------------------

 
compounded annually, due and payable annually in arrears, and calculated on the
basis of a 360- day year consisting of twelve 30-day months, for the actual
number of days elapsed. Borrower understands that in accordance with applicable
law, any interest forgiven under this Note will likely constitute income to him
for tax purposes. Any principal repayment or interest payment on the Loan
hereunder not paid when due, whether at stated maturity, by acceleration or
otherwise, shall bear interest at ten percent (10%) per annum, to the extent
legally permissible. Total principal and interest payments due hereunder are set
forth on the attached Schedule A.
 
        3.    Place/Manner of Payment.    All amounts payable hereunder shall be
payable to the Company’s Treasurer at the corporate headquarters of the Company
unless another place of payment shall be specified in writing by Company.
 
        4.    Application of Payments.    Payments on this Note shall be applied
first to penalties and collection costs, including attorney’s fees, if any,
second to accrued interest, if any, and thereafter to the outstanding principal
balance hereof.
 
        5.    Default.    If Borrower fails to pay timely any of the principal
amount, accrued interest, or other amount due under this Note within five (5)
business days after the date the same becomes due and payable, all unpaid
principal, accrued interest and other amounts owing hereunder shall, at the
option of Company, become immediately due, payable and collectible by Company
pursuant to applicable law. Company shall have all rights and may exercise any
remedies available to it under law, successively or concurrently. Borrower
expressly acknowledges and agrees that Company shall have the right to offset
any obligations of Borrower hereunder against salaries, bonuses, commissions,
severance, accrued vacation upon employment termination, or any other amounts
that may be payable to Borrower by Company.
 
        6.    Waiver.    Borrower waives presentment and demand for payment,
notice of dishonor, protest and notice of protest of this Note, and shall pay
all costs of collection when incurred, including, without limitation, reasonable
attorneys’ fees, costs and other expenses. The right to plead any and all
statutes of limitations as a defense to any demands hereunder is hereby waived
to the full extent permitted by law.
 
        7.    Attorney’s Fees.    In the event of any litigation concerning this
Note, the Prevailing Party shall be entitled to a reasonable sum of attorneys’
fees, costs, and litigation expenses, whether or not such action is prosecuted
to judgment. “Prevailing Party” shall mean, without limitation, the party who
agrees to dismiss an action upon payment by the other party of sums allegedly
due or performance of covenants allegedly breached, or who obtains substantially
the relief sought by that party. In the event that the Company is the Prevailing
Party, the Company shall also be entitled to reasonable costs associated with
the collection of the Note.
 
        8.    Governing Law.    This Note shall be governed by, and construed
and enforced in accordance with, the internal laws of the State of California.



2.



--------------------------------------------------------------------------------

 
        9.    Successors and Assigns.    The provisions of this Note shall inure
to the benefit of and be binding on any successor to Borrower and shall extend
to any holder hereof. Borrower shall not, without the prior written consent of
holder, assign any of its rights or obligations hereunder.
 
        INTENDING TO BE LEGALLY BOUND, Borrower has executed this Note as of the
date and year first above written.
 
Borrower:
 


 
/s/    KEVIN KENNEDY

--------------------------------------------------------------------------------

Kevin Kennedy

 



3.